DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received September 23, 2022.
	Claims 1, 3-7, 11, and 13-18 are amended.  Claim 8 is canceled.  Claims 1-7 and 9-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/852,723 as amended September 23, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 

 
Instant Application '738
 
16852723
1, 11
A transaction-enabling system (claim 11 - method) , comprising: a facility configured to perform a core task; and a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values, a set of facility resource profiles, and a corresponding plurality of historical facility outcome values; a facility prediction circuit comprising an adaptive learning system, the facility prediction circuit being structured to train a facility Al configuration circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values, the training comprising: maintaining a training data set comprising feedback data indicating successful outcomes of the plurality of historical facility parameter values, the corresponding plurality of historical facility outcome values, and at least one of: yield of the facility, profitability of the facility, or satisfaction of operators of the facility; and training the adaptive learning system based on the training data set, the training the adaptive learning system including: updating the training data set with the feedback data; and iteratively self-adjusting a plurality of present state facility parameter values based on the updated training data that includes the feedback data of the training data set, wherein the facility description circuit is further structured to interpret the plurality of present state facility parameter values: wherein the trained facility Al configuration circuit is further structured to self- adjust, in response to the plurality of present state facility parameter values, the set of facility resource profiles, and a configuration of a facility Al component, to produce a favorable facility output value, wherein the trained facility Al configuration circuit is further structured to update the set of facility resource profiles by removing an unused facility resource profile, and wherein the favorable facility output value comprises at least one of. a production volume description of the core task, a production quality description of the core task, a facility resource utilization description, or an input resource utilization description.
1, 12 
A transaction-enabling system (claim 12 - method), comprising: a production facility configured to perform a core task, the core task comprising a production task; and a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; and a facility prediction circuit comprising an adaptive learning system, the facility prediction circuit being structured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values, the training comprising: maintaining a training data set comprising feedback data indicating successful outcomes of the plurality of historical facility parameter values, the corresponding plurality of historical facility outcome values, and at least one of: yield of the facility, profitability of the facility, or satisfaction of operators of the facility; and training the adaptive learning system based on the training data set, the training the adaptive learning system including: updating the training data set with the feedback data and iteratively self-adjusting a plurality of present state facility parameter values based on the updated training data that includes the feedback data of the training data set, wherein the facility description circuit is further structured to: interpret the plurality of present state facility parameter values, and predict a present state facility outcome value in response to the plurality of present state facility parameter values, wherein the facility description circuit is further structured to: determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values, and wherein the present state facility outcome value comprises at least one of: a production volume description of the production task, a production quality description of the production task, a facility resource utilization description, or an input utilization description.  


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Claims 2-7, 9, and 10 are rejected for being dependent on claim 1; claims 12-20 are rejected for being dependent on claim 11.  
Therefore, claims 1-7 and 9-20 are rejected under double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 11 recite the following subject matter.  This subject matter is not supported by the specification and is therefore new matter:
maintaining a training data set comprising feedback data indicating successful outcomes of the plurality of historical facility parameter values, the corresponding plurality of historical facility outcome values, and at least one of: yield of the facility, profitability of the facility, or satisfaction of operators of the facility; and training the adaptive learning system based on the training data set, the training the adaptive learning system including: updating the training data set with the feedback data; and iteratively self-adjusting a plurality of present state facility parameter values based on the updated training data that includes the feedback data of the training data set,

Examiner has reviewed the specification and particularly the paragraphs cited by Applicant, pars [873]-[875].  Examiner searched the lengthy specification for this matter but specific support for all of the limitations in this combination was not found.  Applicant, in response, may overcome this rejection by showing precisely where each limitation, and the limitations in combination, are supported by the specification.  
Claims 2-7, 9, 10, and 12-20 are rejected for being dependent on claims 1 and 11.  
	Therefore, clams 1-7 and 9-20 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim(s) 1 and 11, which are similar in scope, recite(s) the following abstract idea:
interpret a plurality of historical facility parameter values, a set of facility resource profiles, and a corresponding plurality of historical facility outcome values;
[training] in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values, the training comprising: maintaining a training data set comprising feedback data indicating successful outcomes of the plurality of historical facility parameter values, the corresponding plurality of historical facility outcome values, and at least one of: yield of the facility, profitability of the facility, or satisfaction of operators of the facility;
updating the training data set with the feedback data;
and iteratively adjusting a plurality of present state facility parameter values based on the updated training data that includes the feedback data of the training data set, wherein the facility description circuit is further structured to interpret the plurality of present state facility parameter values:
adjust, in response to the plurality of present state facility parameter values, the set of facility resource profiles, and a configuration of a facility Al component, to produce a favorable facility output value,
	update the set of facility resource profiles by removing an unused facility resource profile, and wherein the favorable facility output value comprises at least one of. a production volume description of the core task, a production quality description of the core task, a facility resource utilization description, or an input resource utilization description.
Claims 1 and 11 recite a certain method of organizing human activity – a commercial interaction, because the above steps recite a determination of a resource and training data such that the resource utilization is improved.  This is commercial interaction because it is an improvement of utilizing resources, which is similar to managing resources, which is commercial activity, in other words, an interaction.  Therefore, Applicant has recited an abstract idea that is a certain method of organizing human activity. 
Claim 1 recites the following additional elements:
A transaction-enabling system, comprising: a facility configured to perform a core task; and a controller, comprising: a facility description circuit
a facility prediction circuit comprising an adaptive learning system,
the facility prediction circuit being structured to train a facility Al configuration circuit
training the adaptive learning system based on the training data set, the training the adaptive learning system including:
iteratively self-adjusting
wherein the trained facility Al configuration circuit is further structured to self- adjust
the trained facility Al configuration circuit
Claim 11 recites the following additional elements:
operating an adaptive learning system
thereby training a facility artificial intelligence (Al) configuration circuit
iteratively self-adjusting
operating the trained facility Al configuration circuit to self-adjust
operating the trained facility Al configuration circuit
This judicial exception is not integrated into a practical application.  The additional elements listed above are recited at a high level of generality and are elements amount to no more than mere instructions to apply the exception to generic computing components or using generic computing steps.  The generic computing components and steps are a controller; circuits; adaptive learning systems; and iteratively self-adjusting.  
The elements of a facility configured to perform a core task, are mere field of use limitations because they generally link the abstract idea to technology.  
These elements both alone and in combination do not integrate the abstract idea into a practical application, because in combination they are merely instructions to apply an abstract idea to a computer and to generally link the abstract idea to technology.  For these reasons, the claims are directed to an abstract idea, and the abstract idea is not integrated into a practical application.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2 (the practical application step), above, the same rationale is carried over for Step 2B.  Therefore, the additional elements, both alone and in combination, are not significantly more than the abstract idea.
	Claims 2-7, 9, 10, and 12-20 further define the abstract idea of the independent claims.  
	Therefore, claims 1-7 and 9-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) is 1-4, 6, 7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US PGPUB 2016/0350671 A1 ("Morris") in view of Sayenoshi et al., US PGPUB 2020/0058081 A1 ("Sayenoshi").  
	Per claims 1 and 11 which are similar in scope, Morris teaches a transaction-enabling system, comprising: a facility configured to perform a core task in par 044: "Referring now to FIG. 1, shown is a simplified schematic diagram of an environment 100 having an operating system 110 such as, e.g., a manufacturing setting or a mobile system (in one aspect, a train, for example) with one or more piece(s) of equipment 112 (e.g., a hardware device and/or machine) on which processes may be performed for various purposes such as, for example, processing, manufacturing, transportation, providing services, or the like." (Method is taught in par 092).
	Morris then teaches and a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values, a set of facility resource profiles, and a corresponding plurality of historical facility outcome values in par 032: " For example, one might have relevant data on motors (e.g., failure history) with a desire to predict the probability of motor failure within a 1-hour prediction window using source data from data sources associated with the hardware device or machine. Such prediction within a 1-hour window, or any other appropriate time window, can enable the machine or hardware device in which the motor is embedded to be taken off line for maintenance or to allow the motor or machine to be adjusted while in use, depending on the type of data being reported"
	Morris then teaches a facility prediction circuit comprising an adaptive learning system, the facility prediction circuit being structured to train a facility Al configuration circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values, in par 032: " If one or more sensors associated with the motor reports a high temperature reading, it may be prudent or even necessary to remove the motor from service, or it could be possible to slow the motor down in order to reduce the temperature, depending on the circumstances. "  See also par 033: "In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time."
Morris then teaches the training comprising: maintaining a training data set comprising feedback data indicating successful outcomes of the plurality of historical facility parameter values, the corresponding plurality of historical facility outcome values, and at least one of: yield of the facility, in par 091: " As a non-limiting example, the source data 172 collected may be from an operating system 110 that is a steel-rolling plant producing rolled steel product using a rolling process. The data may include measurements such as, but not limited to, temperature of steel, extrusion speed of molten steel, rolling pressure, thickness, equipment temperature, equipment consumable levels, or the like. Temperature sensors, pressure sensors, user-inputted data, equipment usage logs, in-line product testing, ex-situ product testing, or the like may be used as data for fault prediction in this type of process and equipment. Such data may be used, for example, by the predictive servers 160 to predict any variety of faults associated with steel rolling, including, for example cobbling faults, where near-molten steel may be misaligned in rolling equipment and resulting in extrusion of the steel at relatively high speed from the equipment."  See Also par 092: "The rich data sets produced in semiconductor manufacturing processes may be stored locally on, e.g., an on-site database 130 (FIG. 1) and may be periodically and/or upon solicitation provided to the predictive system 160 for storage in the historical source database 170 and further use in generating and/or updating predictive models 194 (e.g., operational outcome predicting models) and detecting operational outcomes of interest (e.g., such as faults or failures)."
	Morris then teaches and training the adaptive learning system based on the training data set, the training the adaptive learning system including: updating the training data set with the feedback data; and iteratively self-adjusting a plurality of present state facility parameter values based on the updated training data that includes the feedback data of the training data set, in par 076: "The results provided in the operational data 198 (e.g., the performance results from one or more actual prediction output 196) can be used with the aggregated data set 190 to further train the predictive model 194 and improve the accuracy of the predicted outputs 196. The operational data 198 can also provide valuable information regarding a predicted outcome of interest that can be used during validation. As newly acquired operational data 198 become available as aggregated data set 190, the stored and current predictive models 194 can be revalidated to determine which is the most effective at predicting the outcome of interest. In this way, the predictive system 160 can autonomously adjust for changing conditions of the operating system 110"
	Morris then teaches wherein the facility description circuit is further structured to interpret the plurality of present state facility parameter values: wherein the trained facility Al configuration circuit is further structured to self- adjust, in response to the plurality of present state facility parameter values, the set of facility resource profiles in par 077: "For example, if the predicted output 196 indicates that a component or piece of equipment 112 of the operating system 110 will be overloaded or operating outside of allowable limits, the master controller/on-site server 128 can automatically adjust the load or other operational parameter of the component or equipment 112 to avoid the predicted output 196. In addition, the master controller/on-site server 128 and/or the controller(s)/user device(s) 124 can collect data from sensor(s) 129 (FIG. 1) or other operational information in response to the predicted output 196 and/or as part of the specific actions. For instance, a defined set of operational data 198 may be collected for a defined period of time after the predicted output 196 is received by the master controller/on-site server 128 and added to source data 172 to provide updated aggregated data to the data set 190. The aggregated data set 190 can be used to reevaluate and/or confirm the likelihood of the outcome of interest using the predictive models 194."   
	Morris then teaches and a configuration of a facility Al component, to produce a favorable facility output value, wherein the trained facility Al configuration circuit is further structured to update the set of facility resource profiles by removing an unused facility resource profile in par 029: "Moreover, the systems and methods herein are dynamic in that they are updateable as newly acquired operational data becomes incorporated as updated source data. The systems and methods are also able to automatically validate the generated predictive models prior to the application thereof so as to better ensure the applicability of one or more of the generated probability models to the operational data collected. Source data and/or context data values can be removed from use if they are not found to be currently relevant to the operation of the operating system, hardware device, or machine, and these source data and/or context data values can later be reincorporated for use if the context indicates that such information is again relevant to the operation. For example, the context data values relating to Summer months can be removed if it is Winter, but such information can re-incorporated when operation of the operating system, hardware device, or machine again happened in the Summer months. Yet further, the systems and methods are correctable in that a predictive model that previously has been found to be accurate can be removed when a subsequent modeling testing procedure applied to operational data collected over a period of time indicates that the predictive model is no longer accurate. In short, the systems and methods of the present invention are trainable (or “self-learning” or “self-modifying”) in that they automatically test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time."  See also par 056: " Evaluation of the features allows feature data context values to be dynamically selected to update probability models as the environment or monitored data changes during operation. Validation of the probability models can be used for selection of the most relevant models for deployment in the prediction of the operational outcome of interest. In short, the systems and methods of the present disclosure are trainable (or “self-learning” or “self-modifying”) in that they automatically test and update predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time."
	Morris doesn't teach and wherein the favorable facility output value comprises at least one of. a production volume description of the core task, a production quality description of the core task, a facility resource utilization description, or an input resource utilization description.  
	Sayenoshi teaches repair and failure determination of a facility.  See abstract.
	Sayenoshi teaches and wherein the favorable facility output value comprises at least one of. a production volume description of the core task, a production quality description of the core task, a facility resource utilization description, or an input resource utilization description in pars 0100 and 0102:  "FIG. 4 is a diagram for explaining part of the production information in the storage apparatus 105 in FIG. 1. The example of FIG. 4 shows names of products manufactured in the lines A, B, C, and D in FIGS. 3A to 3D, production time (time required for production of one board), production progress information such as scheduled production completion date/time (delivery date) and production result (remaining), setup change time, and periodic maintenance time of each production line. The production information is as a matter of course not limited to the above. Now let's assume that a failure is detected in a head nozzle of the facility 3 (mounter) of the line A in FIG. 3A at 11:00 on Jul. 14, 2016. In FIG. 4, “production result (remaining)” indicates the number of products already manufactured and the number of products remaining to be manufactured at the point of time (11:00) when the failure was detected in the facility 3 of the line A in FIG. 3A. In the line A of FIG. 3A, 200 of the products X have been manufactured by the time of the failure (11:00) and 100 of the products X remain to be manufactured until originally scheduled production completion date/time (delivery time).
	"Starting from 11:00, if 100 of the products X are continuously manufactured in the line B in FIG. 3B, since a production time of the product X per one piece is 215 seconds, it will require, 215 seconds x 100/60=358 minutes and 33 seconds=5 hours 58 minutes and 33 seconds, and the production will be complete at 16:58:33. The scheduled production completion date/time of the product X originally planned for the line B is 17:00. This means that the line B does not have room to take on and manufacture several pieces of the remaining products X that were produced in the line A in FIG. 3A. Further, if the line A is suspended and the line C in FIG. 3C starts to manufacture the product X manufactured in the line A, a setup change (2 hours) from the product Y to the product X will be carried out, the facility parameters will be set/adjusted, and the product X will be manufactured after testing the line by running the products. Then, another setup change (2 hours) from the product X to the product Y will be necessary. In this case, the production completion date/time of the product Y manufactured in the line C in FIG. 3C will be delayed from the original scheduled production completion date/time, resulting in a late delivery. This is also the case with the line D in FIG. 3D."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the predictive analytics facility teaching of Morris with the outcome value teaching of Sayenoshi because Sayenoshi teaches "When production of a product produced by a production line with the facility in failure, is to be changed to another production line, a production condition is reconfigured for that line, based on production plan simulation, etc., so as to increase production capacity and availability in order to avoid late delivery of the products."  Par 005.  Because Sayenoshi's teaching would prevent reduced production from failures by "present[ing] a better recovery plan for a facility failure from a point of view of, for instance, production management."  Par 012.  For these reasons, one would be motivated to modify Morris with Sayenoshi.  
	Per claims 2 and 12, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 1 and 11, above.  Morris further teaches the trained facility Al configuration circuit is further structured to adjust the configuration of the facility Al component by one of producing or selecting a favorable facility Al component configuration profile from among a set of available facility Al component configuration profiles in par 036 which teaches producing a profile: " In some embodiments, the systems and methods of the present invention combine data available in a system that has not previously been linked together and identifies which source data can provide improved benefits to the generating accurate predictive models that are accurate to address the current operating conditions of an operating system, hardware device, or machine. As such, the automated nature of the processes herein substantially eliminates subjectivity from the data and category selection process, thus providing a more objective and complete, and therefore more accurate, basis for predicting the likely occurrence of the operational outcome of interest."  See also par 038 for producing: "the predictive modeling systems of the present invention are dynamic and contextual so that the predictive model being applied at a particular time is correct when applied in context, that is, during the real time operational conditions of interest. In this regard, the systems and methods herein will enable collectable source data to be continually, or substantially continually, updated and contextualized for statistical analysis so as to generate updated predictions of the propensity of operating system, hardware device, or machine to experience an operational outcome of interest in a defined period of time thereafter during operation thereof."  See also pars 041-042: " The systems and methods of the present invention can allow generation of predictive models regarding outcomes of interest for a single operating system, hardware device, or machine, that is, the predictive models can be customized. In other words, the systems and methods of the present invention can allow predictive models to be generated from source data that emanates from an operating system, hardware device, or machine, where the source data is specific thereto.  In accordance with the methodology herein, a plurality of alternative modeling approaches can automatically be run in the background, and the source data can be tested to determine which of the generated predictive models are most accurate for deployment at that time (or that will be most accurate for some defined time in the future) for the operational outcome of interest. The accuracy of the resulting predictions is thus improved by use of this automated self-testing step."
	Per claims 3 and 15, which are similar in scope, Morris and Sayenoshi teach the limitations of 1 and 11, above.  Morris further teaches the favorable facility output value further comprises at least one value selected from the values consisting of: a production timing description of the core task in par 091 where production timing is taught: " As a non-limiting example, the source data 172 collected may be from an operating system 110 that is a steel-rolling plant producing rolled steel product using a rolling process. The data may include measurements such as, but not limited to, temperature of steel, extrusion speed of molten steel, rolling pressure, thickness, equipment temperature, equipment consumable levels, or the like."  
	Per claims 4 and 13, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 1 and 11, above.  Morris further teaches the facility description circuit is further structured to: interpret historical external data from at least one external data source and train the facility Al configuration circuit in response to the historical external data
	(claim 13: interpreting historical external data from at least one external data source and further operating the trained facility Al configuration circuit in response to the historical external data) in par 042: "The one or more sensor(s) 120, in part, provide the historical and operational information that provides the source data that is at least collected, contextualized, and analyzed according to the methodology herein. Each piece of equipment 112 can be associated with one or more sensors 120, each of which provides source data relevant to one or more features of the operation of equipment 112 thereof. Alternatively, or in addition to, the operating system 110 can itself be associated with one or more sensors 120, whereby data regarding the overall operation of the operating system 110 can be generated for analysis in accordance with the methodology herein."  As taught in the independent claims, the source data as taught by Morris is used in the training of the predictive systems.
	Per claims 6 and 14, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 4 and 13, above.  Morris further teaches the facility description circuit is further structured to interpret present external data from the at least one external data source in par 032: "Source data, can be obtained by recording on a periodic basis (e.g., once per hour) for each motor's average RPM, vibration, temperature, and amperage, for example… Source data can also include information derived from or developed in association with phenomena proximate with and related to the motor, the machine or hardware device in which is it embedded or the operating system in which it operates."
	and the trained facility Al configuration circuit is further structured to adjust the configuration of the facility Al component in response to the present external data in par 033: "As a result, predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon so that the operating systems, hardware device or machine can be removed from service for maintenance associated with the predicted failure or fault parameter prior to the failure occurring. Alternatively, maintenance associated with the predicted operational parameter may be conducted, with the end result being that the predicted operational parameter will not occur, will be less likely to occur or can be made to occur."
	Per claims 7 and 17, which are similar in scope, Morris teaches the limitations of claims 1 and 11, above.  Morris further teaches the plurality of present state facility parameter values comprises at least one v of: a production volume description of the core task; a production quality description of the core task; a facility resource utilization description; an input resource utilization description; or a production timing description of the core task where production quality is taught in par 091: " Such data may be used, for example, by the predictive servers 160 to predict any variety of faults associated with steel rolling, including, for example cobbling faults, where near-molten steel may be misaligned in rolling equipment and resulting in extrusion of the steel at relatively high speed from the equipment. This type of failure may result in expensive clean-up, waste of raw product, and/or equipment down time."  This is further taught in par 092: " a variety of sensor(s) in a semiconductor manufacturing line housed in a semiconductor fabrication facility may be employed to collect a variety of data related to a semiconductor manufacturing process. This data may include in-line tests, sampled tests, equipment logs and/or monitors, end-of-line tests, visual inspections, automated inspections, electrical test device data, etc. The rich data sets produced in semiconductor manufacturing processes may be stored locally on, e.g., an on-site database 130 (FIG. 1) and may be periodically and/or upon solicitation provided to the predictive system 160 for storage in the historical source database 170 and further use in generating and/or updating predictive models 194 (e.g., operational outcome predicting models) and detecting operational outcomes of interest (e.g., such as faults or failures)."
	Per claims 9 and 19, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 1 and 11, above.   Morris further teaches the plurality of present state facility parameter values comprises a facility production value in par 092: " In another non-limiting example, a variety of sensor(s) in a semiconductor manufacturing line housed in a semiconductor fabrication facility may be employed to collect a variety of data related to a semiconductor manufacturing process. This data may include in-line tests, sampled tests, equipment logs and/or monitors, end-of-line tests, visual inspections, automated inspections, electrical test device data, etc."
	Per claims 10 and 20, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 1 and 11, above.   Morris further teaches updating the set of facility resource profiles by removing an ineffective facility resource profile in par 029: "Yet further, the systems and methods are correctable in that a predictive model that previously has been found to be accurate can be removed when a subsequent modeling testing procedure applied to operational data collected over a period of time indicates that the predictive model is no longer accurate."
	Per claim 18, Morris and Sayenoshi teach the limitations of claim 11, above.  Morris further teaches interpreting historical external data from at least one external data source, and further operating the adaptive learning system to train the facility Al configuration circuit in response to the historical external data in par 042: "The one or more sensor(s) 120, in part, provide the historical and operational information that provides the source data that is at least collected, contextualized, and analyzed according to the methodology herein. Each piece of equipment 112 can be associated with one or more sensors 120, each of which provides source data relevant to one or more features of the operation of equipment 112 thereof. Alternatively, or in addition to, the operating system 110 can itself be associated with one or more sensors 120, whereby data regarding the overall operation of the operating system 110 can be generated for analysis in accordance with the methodology herein."  As taught in the independent claims, the source data as taught by Morris is used in the training of the predictive systems.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US PGPUB 2016/0350671 A1 ("Morris") in view of Sayenoshi et al., US PGPUB 2020/0058081 A1 ("Sayenoshi"), further in view of Andrews et al., US PGPUB 2012/0296845 A1 ("Andrews").  
	Per claims 5 and 16, which are similar in scope, Morris and Sayenoshi teach the limitations of claims 4 and 14, above.  Morris does not teach the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source or a behavioral data source.
	Andrews teaches a system that analyzes feeds for investment vehicles.  See abstract.
	Andrews teaches at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source or a behavioral data source in par 050: "The NMAS scans and analyzes news and social media content on thousands of companies in close to real-time and feeds the results into quantitative strategies and predictive models. The NMAS outputs can be used to power quantitative strategies across markets, asset classes, and all trading frequencies, support human decision making, and assist with risk management and investment and asset allocation decisions."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the AI and predictive analytics to improve processes teaching of Morris with the social media data source teaching of Andrews because Andrews teaches that both environmental impact and movement of investment vehicles can be determined using feeds including social media which will provide advanced analytics for corporate performance and investing. See par 017.  One would be motivated by the advanced analytics teaching because one would want to further refine predictive analytics teaching with these information sources, in order to achieve better results.  For these reasons, one would be motivated to modify Morris with Andrews.  
	Therefore claims 1-7 and 9-20 are rejected under 35 USC 103.  
Response to Remarks:
Double patenting:
	The double patenting rejection is modified based on the amendments but maintained based on the similarity between the instant claims as amended and the claims of 16/852,723.  The rejection is provisional and may change based on the amendments of the instant claims and those of similar applications.  The rejection is not held in abeyance because the provisional nature of the rejection sufficiently addresses the concern that the claims may be further amended (or those of the reference application).
35 USC 112
	The rejections related to the 112(f) rejection are withdrawn as the 112(f) interpretation is withdrawn.  However, Examiner cannot find sufficient support for applicant's amended limitations so a 112(a) written description rejection is made above.
35 USC 101
	Applicant argues on page 18 that the amended claims 1 and 12 are similar to Example 39 and MPEP 2106(a)(a)(vii).  Applicant's argument is that these "features are consistent with the example of patent-eligible claim language."  This is not persuasive because the neural network limitations of the example include transformations to digital images, and creating a first and second training set that, according to Example 39 which improves upon detecting human faces.  This is done through mathematical transformation functions on the facial images and a first and second training set that minimizes false positives. See Example 39.  This does not recite an abstract idea because they are specific machine learning limitations that improve upon machine learning technology.  
	Applicant's limitations on the other hand are applied limitations of machine learning to the abstract idea of a commercial interaction.  The iterative self-adjustment is the use of machine learning in its ordinary capacity, as is training, because machine learning models are, in their ordinary capacity, trained.  There are no technical details as to how the training occurs; only the subject matter of data in the training is described.    Therefore, the 101 rejection is maintained.  
	35 USC 102/3
	Applicant's arguments are unpersuasive.  Applicant "as best understood" Morris' "information relevant to the person operating the machine" is not the "satisfaction" however under a broadest reasonable interpretation this is taught by Morris because the user is concerned with relevant information about the machine and is either satisfied or unsatisfied based on the information given to the user.  Because this is within the broadest reasonable interpretation, Morris renders this element obvious. 
	As Applicant has narrowed the claims by selecting an additional item from a list, Examiner performed further search and applied new art to the claims.  Therefore, the prior art rejection is maintained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689